Merrick. 0. J.
The duties of the attorney for absent heirs do not entirely cease on the rendition of the account, and we know no good reason why he may not claim for the benefit of the heirs which he represents, the twenty per cent, interest ; incured by the improper withdrawal of the funds of the estate from the bank where deposited at the time of the judgment homologating the account. C. C. 11.93.
But he cannot recover the penalty or damages (for not making the deposit) which accrued prior to the rendition of the account and judgment thereon. The judgment is erroneous to this extent. See case of Succession of Mann, 4 An. 28.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court be avoided and reversed, and it is now ordered, adjudged and decreed, that said curator of J. B. Ritchie do pay for the use of said succession twenty per cent, interest per annum on the sum of two thousand two hundred and seventy-seven dollars and eighty-seven cents, from the sixth day of November, A. D. 1857, until he shall pay said principal sum and interest into the State treasury, according to the decree of the said Second District Court of said sixth day of November, 1857, and it is further ordered that said succession pay the costs of this appeal.